DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6 and 8 are allowance.
Regarding claim 1 the closest prior art record of Young (US 2013/0110996 A1) and Stibel et al. (US 2012/0260209 A1) teach a system comprising: 
one or more processing modules; 
one or more data storage modules, operatively coupled to the one or more processing modules, wherein the one or more data storage modules are configured to store at least one of: 
an address data corresponding to an address of at least one entity; wherein the address data is stored in form of hierarchical addressing blocks, corresponding to at least one of: nationality, state, city, town, locality, sub- locality, street, landmark, building, floor number, postal code, zip code and identification number; 
However, the combination of Young and Stilbel are fail to teach or fairly suggest
 a unique address parameter corresponding to at least one address of at least one entity; 

select, from the one or more data storage modules, a first address data corresponding to an address of a first entity;
 convert the first address data into a first set of hierarchical addressing blocks; 
select, from the first set of hierarchical addressing blocks, at least one hierarchical addressing block; 
select, from the one or more data storage modules, a second address data corresponding to an address of a second entity, based on the selected at least one hierarchical addressing block; 
compare at least a portion of the first address data with at least a portion of the second address data, to generate a similarity score; and 
update a first unique address parameter of the first address data | corresponding to the generated similarity score, 
wherein the first unique address parameter of the first address data is different from a second unique address parameter of the second address data when the generated similarity score is lower than a threshold.


Regarding claim 6, the closest prior art record of Stibel et al. (US 2012/0260209 A1) teaches a method of generating a unique address parameter corresponding to a first address data of a first entity, the method comprising:
converting the first address data into a first set of hierarchical addressing blocks;
selecting, from the first set of hierarchical addressing blocks, at least one hierarchical addressing block;
selecting a second address data corresponding to an address of a second entity,
based on the selected at least one hierarchical addressing block.
 However, Stilbel fail to teach or fairly suggest
comparing at least a portion of the first address data with at least a portion of the second address data, to generate a similarity score; 
updating a first unique address parameter of the first address data corresponding to the generated similarity score;
converting the second address data into a second set of hierarchical addressing blocks;
matching the first set of hierarchical addressing blocks with the second set of hierarchical addressing blocks to identify a first set of unmatched hierarchical addressing blocks and a second set of unmatched hierarchical addressing blocks:
comparing the first set of unmatched hierarchical addressing blocks with the second set of unmatched hierarchical addressing blocks; and
generating the similarity score based on said comparison.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KIET M DOAN/Primary Examiner, Art Unit 2641